                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-553-RJC-DCK

 STAYSHA FISHER and CHRISTA                       )
 KISSER, on behalf of themselves and all          )
 other similarly situated persons,                )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )
                                                  )
 GEORGE MACK PATTERSON, II; P & A                 )
 MANAGEMENT, INC.; PRAIRIE PIZZA,                 )
 INC.; PATTERSON PIZZA COMPANY,                   )
 LLC; TEAM LINCOLNTON, INC.;                      )
 MOUNTAINEER PIZZA, LLC; AND MJM                  )
 PIZZA, LLC,                                      )
                                                  )
                        Defendants.               )

                         DEFENDANTS’ MOTION TO DISMISS
                      PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendants, George Mack Patterson, II (“Patterson”), P&A Management, Inc. (“P&A”),

Prairie Pizza, Inc. (“Prairie Pizza”), Patterson Pizza Company, LLC (“Patterson Pizza”), Team

Lincolnton, Inc. (“Team Lincolnton”), Mountaineer Pizza, LLC (“Mountaineer Pizza”), and MJM

Pizza, LLC (“MJM Pizza”) (collectively, “Defendants”), move to dismiss all claims filed in the

First Amended Complaint (“FAC”) by Plaintiffs Staysha Fisher and Christa Kisser, on behalf of

themselves and all other similarly situated persons (“Plaintiffs”), with prejudice, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”). Additionally, Team Lincolnton,

Mountaineer Pizza, and MJM Pizza move to dismiss Plaintiffs’ claims pursuant to FRCP 12(b)(1).

In support of their Motion, Defendants state as follows:

       1.      In the FAC, as in their original Complaint, Plaintiffs impermissibly attempt to assert

claims against numerous corporate and individual entities without clearly delineating the



                                                 1
allegations as to each specific Defendant. The additional “single enterprise” allegations, largely

boilerplate, do not cure this deficiency. Because Plaintiffs fail to distinguish the Defendants, they

are unable to respond to Plaintiffs’ factual and legal allegations. Therefore, dismissal is warranted

pursuant to FRCP 12(b)(6).

       2.      Plaintiffs have failed to allege sufficient facts to state a claim upon which relief

may be granted. Plaintiffs merely allege that isolated deductions purportedly occurred to their

salary (and purportedly “upon information and belief” to the salaries of other managers who have

not joined the case) over the course of years of employment, which is insufficient to destroy the

salary basis of their compensation and convert them into non-exempt employees. Plaintiffs have

failed to allege facts showing that the deductions were not those permitted by 29 C.F.R.

541.602(b). Plaintiffs have also failed to allege any facts showing an improper deduction to their

bonus, let alone the bonus of any other general manager.

       3.      Plaintiffs allege in boilerplate fashion that Defendants’ violations of the FLSA were

willful, but fail to sufficiently allege facts to support this bare legal recitation. Plaintiffs’ FAC

failed to cure this deficiency in the original Complaint. Thus, Plaintiffs’ claim under the FLSA

should be limited to the two-year period preceding filing of the Complaint, and any claims beyond

this period should be dismissed pursuant to FRCP 12(b)(6).

       4.      Plaintiffs still lack standing to bring claims against Team Lincolnton, Mountaineer

Pizza, and MJM Pizza. Plaintiffs do not (and cannot) allege in the Complaint that these corporate

entities were their direct employer. Plaintiffs allege that they were directly employed by Prairie

Pizza and Patterson Pizza. Plaintiffs’ attempt to expand the class and collective action by including

separate corporate entities for whom Plaintiffs did not work is improper and dismissal is warranted

pursuant to FRCP 12(b)(1).




                                                 2
       5.      Plaintiffs have failed to properly assert class and collective action claims.

       6.      This Motion is based upon the grounds and authorities set forth more fully in the

accompanying Memorandum of Law.

       WHEREFORE, for the reasons set forth above and discussed more fully in the

accompanying Memorandum of Law, Defendants respectfully request that the Court enter an

Order dismissing Plaintiffs’ FAC, with prejudice, and granting any other or further relief that this

Court may deem just, proper, and appropriate.



Filed January 24, 2020.                               Respectfully submitted,
                                              By:     /s/ Kevin J. Dalton
                                                      Kevin J. Dalton (NC Bar No. 24197)
                                                      FISHER PHILLIPS LLP
                                                      227 West Trade Street, Suite 2020
                                                      Charlotte, North Carolina 28202
                                                      Telephone: (704) 334-4565
                                                      Facsimile: (704) 334-9774
                                                      kdalton@fisherphillips.com
                                                      ATTORNEYS FOR DEFENDANTS




                                                 3
                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-cv-553-RJC-DCK

 STAYSHA FISHER and CHRISTA                        )
 KISSER, on behalf of themselves and all           )
 other similarly situated persons,                 )
                                                   )
                       Plaintiffs,                 )
                                                   )
                v.                                 )
                                                   )
 GEORGE MACK PATTERSON, II; P & A                  )
 MANAGEMENT, INC.; PRAIRIE PIZZA,                  )
 INC.; PATTERSON PIZZA COMPANY,                    )
 LLC; TEAM LINCOLNTON, INC.;                       )
 MOUNTAINEER PIZZA, LLC; AND MJM                   )
 PIZZA, LLC,                                       )
                                                   )
                       Defendants.                 )

       I hereby certify that on January 24, 2020, I electronically filed the foregoing

DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

with the Clerk of Court using the CM/ECF system, which will automatically send notice of such

filing to Plaintiffs’ counsel, Eric Spengler, at eric@spengleraganslaw.com.



Served January 24, 2020.                               Respectfully submitted,

                                             By:       /s/ Kevin J. Dalton
                                                       Kevin J. Dalton
                                                       FISHER PHILLIPS LLP
                                                       ATTORNEYS FOR DEFENDANTS




                                                4
